Citation Nr: 1815566	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-25 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include alcohol abuse secondary to an acquired psychiatric disorder.

2.  Entitlement to service connection for peripheral artery disease (PAD).

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1979 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and his representative appeared and testified before a Decision Review Officer (DRO) at a hearing held in August 2013.  They also appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing conducted in May 2017.  Transcripts of each of these hearings have been associated with the Veteran's claims file.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including a claimant's description of the claim, the symptoms a claimant describes, and the information a claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Here, the Veteran has sought service connection for alcohol abuse, but his representative has argued that this substance abuse disability could be secondary to an underlying acquired psychiatric disability that was caused by active duty service.  As the claims file also includes a diagnosis of posttraumatic stress disorder and an anxiety disorder, the Board has taken an expansive view of the Veteran's claim in characterizing the acquired psychiatric disorder claim, as noted above.

The claim involving service connection for hypertension has been added to the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), as explained further in the remand below.

The Board directs the RO's attention to the issue of entitlement to a lung disability secondary to in-service asbestos exposure.  That claim was made during the August 2013 DRO hearing and has previously been in development but no longer appears to be actively adjudicated. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary so that VA may satisfy its duty in assisting in the development of the Veteran's claim.

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim and has certain duties to assist in the development of the claim.  As part of its duties, VA must making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C. 5103A(b)(1) (2012).  VA is also obligated to obtain records held by the Social Security Administration (SSA) if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  

Here, the Veteran stated in his March 2012 claim for service connection that he was receiving $771 in benefits from SSA.  VA treatment records and a July 2017 private examination report confirm that these are disability payments.  However, there is no indication that VA has attempted to secure these potentially relevant records.

The record also indicates that the Veteran has not been afforded VA medical examinations for either PAD or an acquired psychiatric disability.  VA's duties to assist may include providing a claimant with a medical examination in certain circumstances.  Specifically, VA must provide such an evaluation when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

After the Board hearing, the Veteran submitted private examination reports suggesting that his acquired psychiatric disability and PAD may be related to stressors or asbestos exposure he experienced while serving on active duty in the Air Force.  As these records include competent evidence of a current diagnosis that may be related to service and the Board does not find that the record contains sufficient competent evidence on file to make a final determination in this matter, the Veteran should be afforded medical examinations in connection with his claim for service connection for those disabilities.

Finally, the record indicates that the Veteran was denied service connection for hypertension in a November 2013 rating decision.  The Veteran filed a notice of disagreement with that decision in December 2013, but the record does not contain a Statement of the Case with respect to that claim.  Accordingly, that claim must be remanded to the AOJ for further adjudicative action.  38 C.F.R. §19.9(c) (2017); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Contact SSA and request any records relating to any claim made by the Veteran for disability benefits.  Associate any records that are received with the claims file.  Document all efforts to obtain these records and include any negative reply in the claims file if no records are available.

3.  Issue the Veteran a SOC on the claim for service connection for hypertension.  The Veteran must be advised that for the Board to have jurisdiction in these matters, he must file a timely substantive appeal responding to the SOC.  Should the Veteran submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

4.  After ensuring compliance with the items above, schedule the Veteran for a medical examination to determine the nature and etiology any acquired psychiatric disorder.  The entire claims file should be reviewed by the examiner who should take a detailed history of the Veteran's psychological symptoms and conduct any tests or studies deemed necessary.  The examiner is asked to provide an opinion and a complete rationale regarding the following item:

a. Please identify any psychological disabilities that have been present since the Veteran filed his claim for service connection in March 2012 and specifically comment on the diagnoses reported in the July 2017 private psychological examination report.  

b. For any condition identified, please provide an opinion stating whether it is at least as likely as not (50 percent probability or greater) that the psychological disability arose in or is otherwise etiologically related to the Veteran's active duty service.  

c. If alcohol dependency is identified, please state whether it is at least as likely as not (50 percent probability or greater) that this disability is proximately due to or has been aggravated by an underlying acquired psychiatric disability that is etiologically related to service.

5.  Concurrently with directive four, schedule the Veteran for a physical medical examination to obtain a medical opinion addressing the etiology of the Veteran's PAD.  The examiner should review the entire claims file, take a complete medical history of the Veteran, and conduct any tests or studies deemed necessary.  The examiner is asked to provide an opinion regarding the following items.

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's PAD arose in or is otherwise etiologically related to service, to include the reports of elevated blood pressure and hypertension treatment in service?

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's PAD is proximately due to hypertension or any respiratory disability that is related to in-service exposure to asbestos?

c.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's PAD has been aggravated by (worsened in severity beyond the natural progression of the condition) hypertension or any respiratory disability that is related to in-service exposure to asbestos?

6.  Thereafter, readjudicate the claims for service connection for an acquired psychiatric disorder and hypertension.  If either claim is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




